Citation Nr: 1541450	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-09 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to September 1985.  He died in July 2011, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran filed a notice of disagreement (NOD) with this decision in April 2009, and the Statement of the Case (SOC) was issued in January 2010.  The Veteran perfected a timely appeal of the September 2008 rating decision in March 2010.  

Although the Veteran requested a videoconference in his substantive appeal, he passed away before the RO could schedule him for a hearing.  Following the Veteran's death, in November 2011, the appellant timely requested that she be substituted for the Veteran.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A  (West 2014)).  Such request must be filed not later than one year after the date of the veteran's death.  Id.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a)."  Id.  VA has allowed the appellant's substitution in the Veteran's case that was on appeal.  Therefore, the appellant has been substituted for the Veteran.  The appellant retains the Veteran's docket number before the Board.  

In October 2011, before the appellant was substituted for the Veteran, she filed a request to advance on the docket due to severe financial hardship.  This motion is granted, and the appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).

In a June 2015 VA Form 9, the appellant indicated that she did not wish to testify before the Board.  

The Board notes that the appellant also filed separate claims for service connection for cause of the Veteran's death and death pension benefits in August 2011; however, she withdrew the claim for service connection for cause of the Veteran's death in February 2012 before a rating decision was issued on it.  The claim for entitlement to death pension benefits has not been withdrawn, and has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   

In the June 2012 VA Form 21-22, the appellant initially appointed the Disabled American Veterans as her representative.  Soon after the appellant's claim was certified for appeal in May 2015, in a May 2015 Form 21-22, the appellant appointed the California Department of Veterans as her representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  


REMAND

Prior to his July 2011 death, the Veteran maintained that his hepatitis C had its onset during his period of military service.  

The service treatment records reflect that sometime in August 1984, the Veteran donated a unit of blood, and the recipient of the blood transfusion developed post-transfusion hepatitis.  The Veteran underwent a hepatitis panel in May 1985, the results of which reflected the HAV IgG antibody to be positive.  An interpretation of these results showed that the Veteran had had the hepatitis A infection in the past, but had recovered from this infection and was currently non-infective.  A June 1985 clinical pathology report reflects that results from the June 1985 liver panel revealed the serum glutamic-oxaloacetic transaminase (SGOT) level to be 39.  Based on his understanding of the laboratory results, the treatment provider assessed the Veteran with persistent minimally elevated SGOT, and evidence of remote hepatitis A infection.  A June 1985 consultation report reflects an impression of hepatitis A infection between August 1984 and May 1985 that is mild, asymptomatic and with resolving liver function tests (LFTs).  Although the Veteran never reported having exposure to any risk factors associated with hepatitis C during his military service, some of the records do reflect diagnoses of sexually transmitted diseases (STDs).  Indeed, lab reports dated in January 1979 reflect an assessment of gonorrhea.  In addition, in the May 1985 report of medical history pursuant to the Veteran's separation from service, the Veteran reported a history of venereal diseases.  

Post-service medical records issued at Kaiser Permanente, and dated in March 2007, reflect an ongoing history and diagnosis of hepatitis C.  These records reflect that the Veteran was admitted to a hospital in March 2007 with complaints of presyncopal episodes manifested by symptoms of lightheadedness and dizziness.  During his admission, the Veteran provided his medical history and reported that he had been informed of his hepatitis C status in the 1970s and had taken education courses on hepatitis C at Kaiser Permanente.  According to the Veteran, he consumed at least 3-4 alcoholic beverages a day.  In response to this, his physician and the resident staff stressed the importance of complete alcohol abstinence given the risk factors associated with hepatitis C.  During a March 2008 telephone consultation, the Veteran stated that he had been diagnosed with having hepatitis C in 2001.  According to the Veteran, he had a history of heavy alcohol use in the early 2000's and prior, but presently he only drinks about three times a day.  

The Veteran was afforded a VA examination in connection to his claim for hepatitis C in July 2008.  Upon interviewing the Veteran and reviewing his claims file, the VA examiner noted that the Veteran had a confirmed diagnosis of hepatitis C, "with all the lab work having been done at Kaiser."  The VA examiner further wrote that the Veteran began having his first diagnosis of hepatitis sometime in the 1984 to 1985 time frame, and was shown to have elevated liver enzymes in the 1980's.  Upon reviewing the service treatment records, the VA examiner noted that the Veteran donated a unit of blood in August 1984 at Fort Ord, and was implicated in the transmission of hepatitis after there was a case of hepatitis in one of the recipients of the transfusion.  The VA examiner noted that at the time, it was known that the Veteran had a remote history of hepatitis A infection.  The Veteran denied any risk factors associated with hepatitis C, to include undergoing a blood transfusion, organ transplant, or hemodialysis.  He also denied having any tattoos or piercings, as well as a history of intravenous (IV) or intranasal drug use.  In addition, the Veteran denied occupational blood exposure, and further denied engaging in high-risk sexual activity.  However, the examiner did observe notations of sexually transmitted diseases in the claims file.  Based on his discussion with, and evaluation of, the Veteran, the VA examiner diagnosed the Veteran with having hepatitis C with a liver biopsy pending.  

An August 2009 VA primary care report reflects that the Veteran was diagnosed with having hepatitis C in 2001, and that his hepatitis was noted on a blood donation provided in 1984.  After evaluating the Veteran, the VA treatment provided assessed the Veteran with hepatitis C, and noted that it was probably contracted during blood donations during his military service.  According to the treatment provider, the Veteran was diagnosed with this disorder by a liver specialist at Kaiser who has been following and monitoring his condition since.  

In his March 2010 VA Form 9, the Veteran acknowledged his in-service lab results which produced findings of a hepatitis infection.  According to the Veteran, he took his military medical records to his Kaiser liver specialist, who informed him that there was a connection between his current hepatitis and in-service diagnosis of hepatitis A.  

In a June 2015 statement submitted along with her VA Form 9, the appellant reiterated assertions made by the Veteran prior to his death, relating his hepatitis C to his military service.  According to the appellant, the Veteran suffered from excessive vomiting, lethargy, and fatigue as a result of his hepatitis C.  She also noted that the Veteran had been granted disability benefits through the Social Security Administration (SSA) in January 2011, a few months before his death, in part as a result of his hepatitis C, which in the decision, was referenced as a "a major contributing factor" to the Veteran's overall disability.  

The duty to assist includes obtaining medical records and medical opinions where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

First and foremost, the Board notes that the private medical records generated at Kaiser Permanente Medical group, where the Veteran reportedly received treatment for his hepatitis C condition since his diagnosis, are absent treatment records documenting the Veteran's initial diagnosis of hepatitis C.  The earliest medical records from Kaiser Permanente referencing the Veteran's hepatitis C are dated in 2007, and these records indicate that the Veteran had a history of hepatitis C, which implies that the Veteran was diagnosed with hepatitis C earlier than 2007.  Medical records, however, dated in September 1997 indicate that the Veteran did not have a history of hepatitis.  As such, the objective medical evidence of record is unclear as to when the Veteran was first diagnosed with having hepatitis C and which treatment facility he was first diagnosed at.  Therefore, the Board should attempt to retrieve any additional records issued at Kaiser Permanente, that are pertinent the appellant's appeal and not already associated with the claims file, as well as records from any other health care provider who treated the Veteran for his hepatitis C following service.  

Also, although the July 2008 VA examiner noted that the Veteran had a remote history of hepatitis A infection, and that he currently had a diagnosis of hepatitis C, he did not address the etiology of this disorder, nor did he discuss whether the Veteran's current hepatitis C was in any way related to his in-service assessment of hepatitis A.  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the August 2009 VA primary care provider noted that the Veteran's hepatitis C was probably contracted during blood donations during his military service, this opinion suffers from a lack of certainty.  Indeed, the use of equivocal language makes the statement speculative in nature.  The term "probably" could equally be seen to state "probably not."  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Furthermore, donating blood has not been considered a risk factor associated with hepatitis C, and treatment provider did not explain how the Veteran could have contracted hepatitis C through donating blood.  

Also, in the June 2015 statement, the appellant stated that the Veteran began receiving disability benefits from the SSA in January 2011, a few months prior to his death.  She further asserted that the SSA disability benefits were, in part, due to his hepatitis C.  When VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. § 5103 (b)(3), (c)(3) (West 2014); 38 C.F.R. § 3.159 (c)(2) (2014).  Therefore, on remand, VA should acquire a copy of the decision granting SSA disability benefits, as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appellant and ask her to submit any additional argument or evidence in support of the claim of service connection for hepatitis C.  The appellant should also be requested to identify all locations of VA treatment or evaluation for the Veteran's hepatitis C.  Once this information is obtained, contact each VA medical facility identified by the appellant to obtain medical treatment records pertaining thereto dated from November 2009 to July 2011.  

2. The appellant should then be requested to a) identify any relevant non-VA medical records or evidence that she wishes VA to obtain; and b) complete a release form authorizing VA to request the Veteran's medical records from these medical providers.  Specifically, ask the appellant to address the date(s) or time period he was first diagnosed with hepatitis C, and the name of the physician or treatment facility where he was first diagnosed with having hepatitis C.  If the Veteran was initially diagnosed with hepatitis C at Kaiser Permanente, then instruct the appellant to complete a release form authorizing VA to request the Veteran's medical records from this treatment facility.  If the Veteran was treated for, or first diagnosed with, hepatitis C at any other treatment facility(ies), then, ask the appellant to complete the necessary release form(s) authorizing VA to request the Veteran's medical records at the specified treatment facility(ies).  

After obtaining the appropriate release of information forms, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If, after making reasonable efforts to obtain this information the AOJ is unable to secure any of the identified records, the AOJ must notify the appellant and (a) identify the information the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain that information; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that the appellant is ultimately responsible for providing information.  The appellant must then be given an opportunity to respond.  

3. Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

4. Following completion of the above, the AOJ should obtain a medical opinion from a gastroenterologist or hepatologist or another experienced medical clinician to determine the etiology of the Veteran's hepatitis C.  The paperless claims folder, to include all records on Virtual VA and VBMS, and a copy of this remand, must be made available to, and reviewed by, the examiner.  The examiner should specifically take note of the above-referenced service treatment records reflecting the Veteran's assessment of a hepatitis A infection in service.  

Following a review of the record, the examiner is requested to set forth, to the extent possible, the date of diagnosis of the Veteran's hepatitis C.  The examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent or greater probability, that hepatitis C had its clinical onset in service or is otherwise related to the Veteran's military service, to include the in-service laboratory findings reflecting an assessment of hepatitis A infection.  The examiner should also discuss whether the Veteran's hepatitis C is related to the Veteran's diagnosis of, and treatment for sexually transmitted diseases in service.  

If the examiner finds that the Veteran's disability is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

5. After completing the above, readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




